Citation Nr: 1518587	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to August 1971 and from July 1980 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating determination of the Department of Veterans Affairs (VA) Appeals Management Center located in Washington, D.C., which granted service connection for hypertension and assigned a noncompensable disability evaluation.  The Veteran filed a notice of disagreement with the assigned disability evaluation.

In June 2010, the Atlanta RO, who has assumed jurisdiction over the matter, increased the Veteran's disability evaluation from noncompensable to 10 percent disabling, effective the date of the initial grant of service connection.  The RO also issued a statement of the case at that time.  In August 2010, the Veteran filed a substantive appeal on this issue and perfected the matter for appellate review.  

In a November 2008 rating determination, the RO granted a 20 percent disability evaluation for arthritis of multiple joints and denied service connection for a skin condition.  In April 2009, the Veteran filed a notice of disagreement with this decision.  In an August 2010 rating determination, the RO reclassified the Veteran's multiple joint arthritis and assigned separate 10 percent disability evaluations for the right knee, the left knee, the right hip and the left hip.  The RO also issued a statement of the case on the assigned disability evaluations and the denial of the skin disorder at that time.  

While the Veteran subsequently filed a substantive appeal in August 2010, at which time he checked the box indicating that he wanted to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that the local VA office had sent to him, the Veteran specifically indicated that his appeal was related to the 10 percent disability evaluation assigned for the hypertension, providing specific detail as to why he thought a higher evaluation was warranted.  He also attached a copy of the June 2010 statement of the case dealing specifically with the hypertension issue to his substantive appeal.  Moreover, the Veteran's local representative, in his VA Form 646 argument, only made reference to the hypertension issue, and the Veteran's national representative, in his April 2015 informal hearing presentation, solely made reference to the hypertension issue.  Based upon the above, the Board finds that the issues of increased evaluations for arthritis of multiple joints or service connection for a skin disorder are not in appellate status and will not address those issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2010 substantive appeal, the Veteran indicated that after consulting with his doctor, he felt an increased evaluation was warranted for his hypertension based upon his current symptoms.  The Veteran's representative, in his April 2015 written argument, indicated that the evidence of record did not reflect the current state of the Veteran's hypertension.  He further observed that the most recent VA examinations afforded the Veteran took place over six years ago.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2014).  The Board observes that the record does not indicate that the Veteran has been afforded a VA hypertension examination at any time.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses for all private health care providers who have treated him for hypertension since 2006.  After obtaining proper authorization from the Veteran, where necessary, obtain records from these facilities and associate them with record.  

2.  Obtain any records of VA treatment for hypertension from 2006 to the present and associate them with the record.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and severity of his hypertension.  All indicated tests and studies, including serial blood pressure readings, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner for review.  

4.  Ensure the required actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




